DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Applicant's amendments and remarks filed on October 23, 2020 have been entered and considered. New claims 14 – 19 have been added. Claims 1 – 19 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Cesarano in view of Oh as detailed in Office action dated January 27, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  
  
Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 

Claims 1 – 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cesarano et al. US 6,993,406 B1 (Cesarano) in view of Oh et al. US 2011/0313538 A1, .

Considering claims 1 – 4, 6 and 13 - 19, Cesarano teaches a three-dimensional, biocompatible, porous scaffold structure comprising cylindrical rods (or filaments) with examples of such structures illustrated in FIG. 1, which is formed using robocasting; said structure that can be used as a medical implant into a living organism, such as a human or other mammal [Col. 5, lines 19 – 23]. Further, Cesarano also teaches that one important feature of using said robocasting technique is the capability to produce controllable porosity on multiple scale levels, resulting in a scaffold structure with macroporosity (spacing ranging from greater than 50 microns to more than 1000 microns), microporosity (pore size diameters ranging from approximately 1 to 50 microns) and nanoporosity (comprising the porosity between grain boundaries of the materials used with diameters less than 1.0 microns). Furthermore, Cesarano teaches that by controlling the material used, the pore structure and the sizes of the individual elements used to construct the three-dimensional scaffold structure, the strength of the scaffold structure can also be controlled, with compressive modulus values of greater than 5 GPa and compressive strength values from approximately 25 MPa to greater than 300 MPa achievable. The mechanical properties of the scaffold can thus be matched to the properties required of the implant; for example, the properties of a bone graft for a cortical bone (compressive modulus of 7 27 GPa and compressive strength of 85 224 MPa) can thus be matched [Col. 5, lines 40 – 58]. 


    PNG
    media_image1.png
    345
    423
    media_image1.png
    Greyscale
 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select Oh’s graded porosity morphology for Cesarano’s scaffold when it is desired to provide the scaffold with improved nutrient and ion flow such that bone regeneration in the area surrounding the scaffold is promoted.  
As to the claimed porosities and ratio of diameter of the inner zone to the thickness of the sheath, Cesarano teaches at [Col. 5, 1 – 17] that microporous scaffolds dissolve more quickly than non-microporous scaffolds. The difference in dissolution rate is attributed to the surface area to volume ratio of the scaffolds. These differences allow for the tailorability of scaffold mechanical properties. A combination of microporous and non-microporous scaffolds would produce a scaffold with mechanical properties that match the properties of natural bone more closely. Such scaffolds possessing regions with and without local porosity formed by porogens could be produced by a solid In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed ratio and size of pores are critical and have unexpected results. In the present invention, one would have been motivated to optimize the claimed ratio and pores size motivated by the desire to improve improved nutrient and ion flow such that bone regeneration in the area surrounding the scaffold is promoted.
As to the limitation in claim 1, requiring that the filaments are arranged in plurality of stacked layers, each layer comprising a plurality of filaments, wherein the filaments of consecutive layers, Cesarano teaches at [Col. 7, 2 – 5] that in one example, robocasting was used to fabricate a three-dimensional, porous lattice structure (or crossing filaments in 3D structure) comprising hydroxyapatite with size dimensions exceeding that of the desired bone implant. Additionally, the embodiments depicted in FIG. 1 of Cesarano meet the new geometrical/structural limitation in claim 1.  



Considering claims 5 and 8, Cesarano in view of Oh is relied upon as set forth above in the rejection of claim 1. Further, Cesarano does not specifically recognize that the scaffolds or 3-D structures have a surface roughness higher that 4 µm or that the filaments have ductility between 3 and 20 %. However, with regards to the surface roughness Cesarano teaches at [Col. 4, lines 33 – 44] that the surface topography of an implant plays a critical role in the bone cell response in vitrio and in vivo, and that surface topography on HA scaffolds may be controlled by polymer fugitive porogen microspheres which burn out during controlled sintering; said pores cause changes in surface topography and affect cell-surface interactions that in turn mediate cell attachment, proliferation, spreading, differentiation and function. Therefore, it would The selected surface roughness would be a result effective variable related to the desired cell-surface interaction for the particular implant. 
As to the ductility, Cesarano teaches at [Col. 5, lines 40 58 and Col. 6, lines 31 – 35] that by controlling the material used, the pore structure and the sizes of the individual elements used to construct the three-dimensional scaffold structure, mechanical properties of the scaffold structure can be tailored to match the properties required of the implant. For example, the strength of the scaffold structure can also be controlled, with compressive modulus values of greater than 5 GPa and compressive strength values from approximately 25 MPa to greater than 300 MPa achievable. The mechanical properties of the scaffold can thus be matched to the properties required of the implant; for example, the properties of a bone graft for a cortical bone (compressive modulus of 7 27 GPa and compressive strength of 85 224 MPa) can thus be matched. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular set of mechanical properties, including % ductility, for Cesarano’s scaffolds. The selected % ductility would be a result effective variable related to the desired mechanical properties required so that the scaffold can match the properties required by the implant. 
As to the limitation requiring that the micropores be interconnected, Cesarano teaches that in order to promote tissue regeneration, the devices of the disclosure must be porous with interconnected pores to allow cell and tissue penetration [Col. 3, lines 49 – 51]. 

Considering claims 7 and 10, Cesarano is relied upon as set forth above in the rejection of claim 1. Further, although Cesarano teaches in one embodiment that the scaffold has a compressive modulus of 3.3 GPa [Col. 7, lines 18 – 20], Cesarano does not specifically recognize that the scaffolds have a compressive modulus lower that 3 GPa, or deformation under compression for more than 7 % without rupture. However, Cesarano teaches that the mechanical properties, including the compressive modulus, of the scaffold can be tailored and controlled to be matched to the properties required by the implant. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the compressive modulus in Cesarano’s scaffold since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA). 

Considering claims 9 and 11, Cesarano in view of Oh is relied upon as set forth above in the rejection of claim 1. Further, the additional limitations in the subject claims are also rendered obvious by Cesarano, because said reference teaches that materials used to make the scaffolds include ceramics, barium titanate, barium strontium titanate, lead zirconate titanate (PZT) [Col. 5, lines 65 – 68 and Col. 6, lines 1 -7]. 
   
Considering claim 12, Cesarano in view of Oh is relied upon as set forth above in the rejection of claims 1 and 3. Further, the additional limitations in the subject claims .

Response to Arguments

Applicant's amendments and remarks filed on October 23, 2020 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Cesarano in view of Oh as detailed in Office action dated January 27, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 29, 2020 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection over Cesarano in view of Oh on the basis that Cesarano in view of Oh does not teach or suggests the new limitation in claim 1, requiring that the filaments are produced by phase inversion. 

In response, the examiner submits that said new limitation has been properly addressed in the rejection above. As to the new limitation in claims 1 and 14 – 19, requiring that the filaments are phase inverted by inducing phase inversion, transforming from a liquid to a solid state, by exposing said filaments during the deposition of the filaments with a non-solvent vapor and to a liquid non-solvent, this is a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Applicant further argues that the combination of Cesarano and Oh neither teaches nor suggests this limitation directed to the porosity of the presently pending Claim 1. Further, Applicant contends that the claims also recite “wherein each of the filaments comprises an internal zone and an outer sheath, wherein the outer sheath has a microporosity between 5% and 50% and wherein the internal zone has a 

In response, the examiner submits that said limitations have been properly addressed in the rejection above:  As to the claimed porosities and ratio of diameter of the inner zone to the thickness of the sheath, Cesarano teaches at [Col. 5, 1 – 17] that microporous scaffolds dissolve more quickly than non-microporous scaffolds. The difference in dissolution rate is attributed to the surface area to volume ratio of the scaffolds. These differences allow for the tailorability of scaffold mechanical properties. A combination of microporous and non-microporous scaffolds would produce a scaffold with mechanical properties that match the properties of natural bone more closely. Such scaffolds possessing regions with and without local porosity formed by porogens could be produced by a solid freeform fabrication technique referred to herein as robocasting because multiple materials can be deposited in the same sample. In addition, scaffold mechanical properties can be tailored using the robocasting technique by altering the pore size, shape, and alignment. Scaffolds containing regions with and without local porosity formed by porogens have the potential to for a wide variety of load-bearing applications because the elastic modulus of bone differs by anatomical location. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said parameters since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786